Citation Nr: 1033981	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-06-979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date for an award of service 
connection for chronic cervical strain, prior to August 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 
2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim for service connection for chronic cervical 
strain, and assigned a 20 percent evaluation for it, effective 
August 13, 2007.  The Veteran disagreed with the effective date 
of the award.


FINDING OF FACT

The Veteran's initial claim for service connection for a cervical 
spine disability was received on August 13, 2007, more than one 
year following his discharge from service.  


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for chronic cervical strain, prior to August 13, 2007, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In this case, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  

Moreover, the facts alleged in this case pertain to documents 
already contained in the claims file.  The Veteran has provided 
detailed argument as to why he should receive an effective date 
based on his date of discharge from service, thereby showing 
actual knowledge of what is needed to substantiate his claim.  
See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (a 
notice error is not prejudicial when the claimant has actual 
knowledge of the evidence needed to substantiate a claim).  The 
Veteran was an active participant in the claims process by 
submitting evidence and argument, including highlighted copies of 
documents contained in the claims file to prove his argument.  
Therefore, he meaningfully participated in the claims process.  
Any notice error is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record, and there 
is no reasonable possibility that any further notice would assist 
in substantiating the claim.

Analysis

A specific claim in the form prescribed by the Secretary must be 
filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151.

Except as otherwise provided, the effective date of an evaluation 
and award of service connection shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).

By rating action dated December 2007, the RO granted service 
connection for chronic cervical strain, and assigned August 13, 
2007, the date the Veteran's claim was received, as the effective 
date of the award.  

The Veteran argues that the proper effective date for the grant 
of service connection should be October 22, 2000, the day 
following his separation from service.  He asserts he was treated 
for complaints involving the cervical spine within one year of 
his discharge from service, and a statement from his treating 
chiropractor essentially linking this disability to service 
supports his claim.  He stated that he believed his original 
claim for service connection would include consideration of 
service connection for the cervical spine.  

The Veteran's initial claim for service connection was received 
in July 2000, while he was still on active duty.  He then 
submitted another claim in November 2000.  Among the disabilities 
listed on both applications was "lower back pain."  No mention 
was made of any problems involving the neck or cervical spine.  
When his original claim for service connection was granted for 
various disabilities in April 2001, including degenerative 
arthritis of the lumbar spine, the Veteran was notified of this 
determination and he received a copy of the rating decision.  The 
rating decision specifically listed "degenerative arthritis of 
the lumbar spine."  Thus, he had actual knowledge of the 
disabilities that had been adjudicated, and the fact that the 
cervical spine or neck was not among them.  There is no 
correspondence from the Veteran requesting benefits for his neck 
or cervical spine until August 2007.  

He now contends that his reference to "back" disability in a 
May 2001 notice of disagreement included his neck.  However, that 
notice of disagreement was with the April 2001 rating decision 
and specifically disagreed with the disability rating assigned; 
as noted above, he was notified by the rating decision that his 
back disability was his lumbar spine.  Further, in a March 2001 
VA Form 21-4142, the Veteran reported an injury to his back, 
noted treatment only for "lower back" pain, and noted that he 
has constant "lower back pain".  Such characterization is 
consistent with the terminology he used on his applications for 
compensation.  Indeed when he was seen for private treatment in 
December 2000 and in 2001, it was indicated the Veteran noted on 
the health questionnaire form that in December 2000 he was moving 
a heavy couch and felt "his lower back and neck go out."  This 
evidence, when coupled with the Veteran's own designation of 
"lower" back pain reflects that the Veteran considers his neck 
and low back to be separate entities, as up until the current 
claim, he has referred to them as two distinct areas.  Indeed, 
the Veteran conceded during his hearing that he did not claim his 
neck condition on the original applications for service 
connection.  Thus, the Board finds the Veteran's current 
contentions that when he used the term "back" he meant his 
entire spine is not credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the veteran in weighing 
credibility).  

Similarly, the Veteran contends that his original claim for 
headaches was tied to his neck and head hurting from the 
parachute accident in 1998.  He stated that his chiropractor 
indicated that his cervical spine problems can cause his 
migraines.  While there may be a relationship between headaches 
and cervical spine disorders, those terms are not synonymous.  
Indeed, in making this argument the Veteran still noted the 
disabilities as two separate entities-that his cervical spine 
disorder was causing migraine headaches.  The Veteran's original 
applications claimed headaches, he was examined for headaches, 
and his claim for headaches was denied.  At no point during that 
claim process did the Veteran mention his cervical spine in 
conjunction with his headaches.  Attempting to establish a 
relationship between headaches and a cervical spine disorder does 
not establish that the Veteran filed a claim for service 
connection for a cervical spine disorder on his applications in 
2000 or at any point prior to August 2007.   

The Veteran also points to numerous medical reports dated prior 
to August 13, 2007 mentioning his cervical spine disorder.  
However, the fact that the medical evidence of record at the time 
of the April 2001 rating action demonstrated he had complaints 
involving the neck is of no import in the absence of any claim 
for service connection for a cervical spine disability.  In this 
regard, the mere presence of medical evidence cannot be construed 
as informal claim for a disability for which service connection 
has not already been established.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (Since the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim).

In summary, the Veteran's original applications for compensation 
filed in 2000 did not include a claim for a cervical spine or 
neck disorder, and the credible evidence of record does not 
reflect that a claim for service connection for a cervical spine 
or neck disorder was filed prior to August 13, 2007.  As the date 
of receipt of that claim was more than one year after the 
Veteran's discharge from service, there is no basis for an 
effective date based on his service discharge date, or prior to 
the August 13, 2007 date of claim.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

An effective date for an award of service connection for chronic 
cervical strain, prior to August 13, 2007, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


